Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 1 of 21 Page ID #:167



     1   DARRYL J. HOROWITT, #100898
         dhorowitt@ch-law.com
     2   SHERRIE M. FLYNN, # 240215
         sflynn@ch-law.com
     3   CRAIG A. TRISTAO, #256528
         ctristao@ch-law.com
     4   COLEMAN & HOROWITT, LLP
         Attorneys at Law
     5   499 W. Shaw Avenue, Suite 116
         Fresno, California 93704
     6   Telephone: (559) 248-4820
         Facsimile: (559) 248-4830
     7

     8   Attorneys for REFUGE RECOVERY
     9

    10                        UNITED STATES DISTRICT COURT
    11                       CENTRAL DISTRICT OF CALIFORNIA
    12

    13   REFUGE RECOVERY, a California             Case No. CV 19-635 MWF (MAAx)
         nonprofit public benefit corporation,
    14                                                  PLAINTIFF REFUGE
                            Plaintiff,                  RECOVERY’S ANSWER TO
    15                                                  COUNTERCLAIMS
         vs.
    16                                                  DEMAND FOR JURY TRIAL
         NOAH LEVINE, an individual;
    17   REFUGE RECOVERY HOUSE, LLC,
         a California limited liability company;
    18   REFUGE RECOVERY CLINICAL
         SERVICES, LLC, a California limited
    19   liability company; REBEL SAINTS
         MEDITATION SOCIETY dba
    20   REFUGE RECOVERY RETREATS a
         Washington nonprofit corporation; and
    21   DOES 1 through 10, inclusive,
    22
                            Defendants.
    23

    24

    25         Plaintiff REFUGE RECOVERY (“Plaintiff”), a California non-profit public
    26   benefit corporation, answers defendants’ NOAH LEVINE and REFUGE
    27   RECOVERY HOUSE, LLC’s (“Defendants”) Counterclaims as follows:
    28         1.   Plaintiff is without sufficient knowledge on which to base an answer,

                                   ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 2 of 21 Page ID #:168



     1   and therefore neither admits nor denies the allegations contained in paragraph 1 of
     2   the Defendants’ Counterclaims.
     3         2.     Plaintiff denies the allegations made in Defendants’ Counterclaims,
     4   paragraph 2, insofar as it states that “(t)he current board of directors of RR (the “RR
     5   Board”), is attempting to jettison some of the core, successful principles of the
     6   organization that were put in place by its founder, Levine, years before the RR
     7   Board was created. In their effort to undermine the original vision for the Refuge
     8   Recovery movement, the current Directors are attempting to get rid of Levine, its
     9   founding visionary, as well.” Plaintiff admits the remainder of paragraph 2.
    10         3.     Plaintiff denies the allegations of fact contained in paragraph 3 of the
    11   Counterclaims and further states that the paragraph contains conclusions of law,
    12   which do not require a response.
    13         4.     Plaintiff denies the factual allegations contained in paragraph 4 of the
    14   Counterclaims and further states that the paragraph contains conclusions of law,
    15   which do not require a response.
    16         5.     Plaintiff is without sufficient knowledge on which to base an answer,
    17   and therefore neither admits nor denies the allegations contained in paragraph 5 of
    18   the Defendants’ Counterclaims.
    19         6.     Plaintiff is without sufficient knowledge on which to base an answer,
    20   and therefore neither admits nor denies the allegations contained in paragraph 6 of
    21   the Defendants’ Counterclaims.
    22         7.     Plaintiff denies the allegations contained in paragraph 7 of Defendants’
    23   Counterclaims.
    24         8.     Plaintiff is without sufficient knowledge on which to base an answer,
    25   and therefore neither admits nor denies the allegations contained in paragraph 8 of
    26   the Defendants’ Counterclaims.
    27         9.     Plaintiff denies the allegations contained in paragraph 9 of Defendants’
    28   Answer insofar as it states that Noah Levine is “the” Founder of Refuge Recovery
                                               2
                                    ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 3 of 21 Page ID #:169



     1   and insofar as it relates to the dates of the founding of Refuge Recovery and Refuge
     2   Recovery Board. Plaintiff admits that there are “nearly 700 Refuge Recovery
     3   meetings across the United States and around the world,” and that Noah Levine is
     4   the former President of the Organization. Plaintiff denies all other factual
     5   allegations made in paragraph 9 of Defendants’ Counterclaims.
     6         10.    Plaintiff denies the facts contained in paragraph 10 of Defendants’
     7   Counterclaims and further states that this paragraph contains conclusions of law,
     8   which do not require an Answer.
     9         11.    Plaintiff denies the allegations contained in paragraph 11 of
    10   Defendants’ Counterclaims, except insofar as Plaintiff admits that the position of
    11   President was eliminated by the Board subsequent to Noah Levine’s stepping aside
    12   from the Board.
    13         12.    Plaintiff denies the allegations contained in paragraph 12 of
    14   Defendants’ Counterclaims, including all allegations contained in the lead
    15   paragraph and sub-paragraphs (a) through (g), inclusively.
    16         13.    Plaintiff is without sufficient knowledge on which to base an answer,
    17   and therefore neither admits nor denies the allegations contained in paragraph 13 of
    18   the Defendants’ Counterclaims.
    19         14.    Plaintiff denies the allegations contained in paragraph 14 of the
    20   Defendants’ Counterclaims.
    21         15.    Plaintiff admits the allegations in paragraph 15 of the Defendants’
    22   Counterclaims insofar as it admits that Counterclaims have been filed by
    23   Defendants against Plaintiff. Plaintiff denies each and every other allegation of fact
    24   contained in paragraph 15.
    25         16.    Plaintiff neither denies nor admits the allegations contained in
    26   paragraph 16 of the Counterclaims, and states that this paragraph contains no
    27   factual allegations and asks for conclusions of law in matters that are at issue, and
    28   therefore do not require an Answer.
                                                 3
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 4 of 21 Page ID #:170



     1         17.   Plaintiff is without sufficient knowledge on which to base an answer,
     2   and therefore neither admits nor denies the allegations contained in paragraph 17 of
     3   the Defendants’ Counterclaims.
     4         18.   Plaintiff is without sufficient information on which to base an answer,
     5   and therefore neither admits nor denies the allegations contained in paragraph 18 of
     6   the Counterclaims.
     7         19.   Plaintiff admits the allegations contained in paragraph 19 of the
     8   Counterclaims.
     9         20.   Plaintiff admits the allegations contained in paragraph 20 of the
    10   Counterclaims.
    11         21.   Plaintiff admits the allegations contained in paragraph 21 of the
    12   Counterclaims.
    13         22.   Plaintiff admits the allegations contained in paragraph 22 of the
    14   Counterclaims.
    15         23.   Plaintiff is without sufficient knowledge on which to base an answer,
    16   and therefore neither admits nor denies the allegations contained in paragraph 23 of
    17   the Defendants’ Counterclaims.
    18         24.   Plaintiff is without sufficient knowledge on which to base an answer,
    19   and therefore neither admits nor denies the allegations contained in paragraph 24 of
    20   the Defendants’ Counterclaims.
    21         25.   Plaintiff is without sufficient knowledge on which to base an answer,
    22   and therefore neither admits nor denies the allegations contained in paragraph 25 of
    23   the Defendants’ Counterclaims.
    24         26.   Plaintiff is without sufficient knowledge on which to base an answer,
    25   and therefore neither admits nor denies the allegations contained in paragraph 26 of
    26   the Defendants’ Counterclaims.
    27         27.   Plaintiff is without sufficient knowledge on which to base an answer,
    28   and therefore neither admits nor denies the allegations contained in paragraph 27 of
                                              4
                                   ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 5 of 21 Page ID #:171



     1   the Defendants’ Counterclaims.
     2         28.    Plaintiff is without sufficient knowledge on which to base an answer,
     3   and therefore neither admits nor denies the allegations contained in paragraph 28 of
     4   the Defendants’ Counterclaims.
     5         29.    Plaintiff is without sufficient knowledge on which to base an answer,
     6   and therefore neither admits nor denies the allegations contained in paragraph 29 of
     7   the Defendants’ Counterclaims.
     8         30.    Plaintiff denies the allegations contained in paragraph 30 of
     9   Defendants’ Counterclaims.
    10         31.    Plaintiff denies the allegations contained in paragraph 31 of
    11   Defendants’ Counterclaims.
    12         32.    Plaintiff denies the allegations contained in paragraph 32 of
    13   Defendants’ Counterclaims.
    14         33.    Plaintiff is without sufficient knowledge to admit or deny the
    15   allegations contained in paragraph 33 of Defendants’ Counterclaims.
    16         34.    Plaintiff admits the allegations contained in paragraph 34 of the
    17   Defendants’ Counterclaims.
    18         35.    Plaintiff is without sufficient knowledge to admit or deny the
    19   allegations contained in paragraph 35 of Defendants’ Counterclaims, demands and
    20   offer of proof, except that Plaintiff denies the allegation that “he” started writing the
    21   RR book.
    22         36.    Plaintiff denies the allegations contained in paragraph 36 of
    23   Defendants’ Counterclaims, and states further that, to the extent the paragraph
    24   makes conclusions of law at issue in this matter and does not allege specific facts, is
    25   not required to answer.
    26         37.    Plaintiff is without sufficient knowledge on which to base an answer,
    27   and therefore neither admits nor denies the allegations contained in paragraph 37 of
    28   the Defendants’ Counterclaims.
                                                5
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 6 of 21 Page ID #:172



     1         38.     Plaintiff denies the allegations made in paragraph 38 of Defendants’
     2   Counterclaims.
     3         39.     Plaintiff admits that in the RR Book, it is suggested that persons in
     4   Refuge Recovery attend a weekend meditation retreat after being clean and sober
     5   for six months, and a seven-to-ten-day retreat after being clean and sober for one
     6   year, but denies the remaining allegations made in paragraph 39 of Defendants’
     7   Counterclaims.
     8         40.     Plaintiff is without sufficient knowledge on which to base an answer,
     9   and therefore neither admits nor denies the allegations contained in paragraph 40 of
    10   the Defendants’ Counterclaims.
    11         41.     Plaintiff admits that the RR Book was published in 2014, but denies
    12   the remaining allegations contained in paragraph 41 of Defendants’ Counterclaims
    13   to the extent they purport to allege that the sales of the book were the only cause of
    14   the rapid growth of the RR movement.
    15         42.     Plaintiff is without sufficient knowledge on which to base an answer,
    16   and therefore neither admits nor denies the allegations contained in paragraph 42 of
    17   the Defendants’ Counterclaims.
    18         43.     Plaintiff is without sufficient knowledge on which to base an answer,
    19   and therefore neither admits nor denies the allegations contained in paragraph 43 of
    20   the Defendants’ Counterclaims, except that Plaintiff denies the allegation that the
    21   Board “provided a steady stream of patients to RRH.”
    22         44.     Plaintiff is without sufficient knowledge on which to base an answer,
    23   and therefore neither admits nor denies the allegations contained in paragraph 44 of
    24   the Defendants’ Counterclaims, except that Plaintiff denies the allegation that it has
    25   rejected the principle that professional, Buddhist-based treatment may be of benefit
    26   to addicts.
    27         45.     Plaintiff denies the allegations contained in paragraph 45 of
    28   Defendants’ Counterclaims.
                                               6
                                    ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 7 of 21 Page ID #:173



     1           46.   Plaintiff admits the allegations contained in paragraph 46 of
     2   Defendants’ Counterclaims but preserves its allegation that these facts were the
     3   result of misstatement or misleading statements on the part of Defendant Levine,
     4   Defendant RRH, and Defendant REFUGE RECOVERY CLINICAL SERVICES,
     5   LLC.
     6           47.   Plaintiff denies the allegation contained in paragraph 47 of
     7   Defendants’ Counterclaims that the RR Board was not formed until 2017. Plaintiff
     8   admits the other allegations contained in paragraph 47.
     9           48.   Plaintiff denies the allegations contained in paragraph 48 of
    10   Defendants’ Counterclaims.
    11           49.   Plaintiff denies the allegations contained in paragraph 49 of
    12   Defendants’ Counterclaims.
    13           50.   Plaintiff is without sufficient knowledge on which to base an answer,
    14   and therefore neither admits nor denies the allegations contained in paragraph 50 of
    15   the Defendants’ Counterclaims.
    16           51.   Plaintiff denies the allegations made in paragraph 51 of Defendants’
    17   Counterclaims.
    18           52.   Plaintiff denies the allegations made in paragraph 52 of Defendants’
    19   Counterclaims.
    20           53.   Plaintiff denies the allegations made in paragraph 53 of Defendants’
    21   Counterclaims, except that Plaintiff admits that “neither Levine nor any of his
    22   companies or Rebel Saints Meditation Society have any involvement in the
    23   management of RR” is true as of the date of this filing, but has not always been
    24   true.
    25           54.   Plaintiff is without sufficient knowledge on which to base an answer,
    26   and therefore neither admits nor denies the allegations contained in paragraph 54 of
    27   the Defendants’ Counterclaims.
    28           55.   Plaintiff is without sufficient knowledge on which to base an answer,
                                               7
                                    ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 8 of 21 Page ID #:174



     1   and therefore neither admits nor denies the allegations contained in paragraph 55 of
     2   the Defendants’ Counterclaims.
     3         56.     Plaintiff’s deny the allegations contained in paragraph 56 of
     4   Defendants’ Counterclaims to the extent that they purport to allege that past
     5   statements hold true today, considering subsequent developments and behavior by
     6   Defendants.
     7         57.     Plaintiff admits the allegations contained in paragraph 57 of
     8   Defendants’ Counterclaims, to the extent that they admit that after “anonymous
     9   complaints were made, Levine voluntarily suspended his involvement in official RR
    10   Board matters.” Plaintiff denies each and every other allegation made by
    11   Defendants in paragraph 58 of the Defendants’ Counterclaims.
    12         58.     Plaintiff denies each and every allegation contained in paragraph 58 of
    13   Defendants’ Counterclaims, including but not limited to the sub-paragraphs (a)
    14   through (g), inclusive, except that Plaintiff admits it eliminated the position of
    15   President without Defendants’ consent, and it posted a hyperlink to the Jezebel
    16   Gawkerblog article.
    17         59.     Plaintiff denies the allegations contained in paragraph 59 of
    18   Defendants’ Counterclaims as being an incomplete and misleading recounting of
    19   the history of the matters discussed therein.
    20         60.     Paragraph 60 of Defendants’ Counterclaims contains no allegations of
    21   fact but states conclusions of law and does not require a response from Plaintiff.
    22         61.     Plaintiff is without sufficient knowledge on which to base an answer,
    23   and therefore neither admits nor denies the allegations contained in paragraph 61 of
    24   the Defendants’ Counterclaims.
    25         62.     Plaintiff is without sufficient knowledge on which to base an answer,
    26   and therefore neither admits nor denies the allegations contained in paragraph 62 of
    27   the Defendants’ Counterclaims.
    28         63.     Plaintiff denies the allegations contained in paragraph 63 of
                                                8
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 9 of 21 Page ID #:175



     1   Defendants’ Counterclaims.
     2         64.    Plaintiff denies the allegations contained in paragraph 64 of
     3   Defendants’ Counterclaims.
     4         65.    Plaintiff denies the allegations contained in paragraph 65 of
     5   Defendants’ Counterclaims.
     6         66.    Plaintiff denies the allegations contained in paragraph 66 of
     7   Defendants’ Counterclaims to the extent they are statements of fact. Paragraph 66
     8   contains conclusions of law, to which Plaintiff is not required to file a response.
     9         67.    Plaintiff denies the allegations contained in paragraph 67 of
    10   Defendants’ Counterclaims.
    11         68.    Plaintiff hereby incorporates all responses to Defendants’ foregoing
    12   paragraphs into further responses.
    13         69.    Plaintiff denies the allegations made in paragraph 69 of Defendants’
    14   Counterclaims.
    15         70.    Paragraph 70 of Defendants’ Counterclaims does not allege facts but
    16   merely contains conclusions of law that are the subject matter of this dispute, and
    17   therefore Plaintiff is not required to file a response.
    18         71.    Paragraph 71 of Defendants’ Counterclaims does not allege facts but
    19   merely contains conclusions of law that are the subject matter of this dispute, and
    20   therefore Plaintiff is not required to file a response.
    21         72.    Paragraph 72, including but not limited to the sub-paragraphs (a)
    22   through (e), inclusive of Defendants’ Counterclaims alleges no facts but merely
    23   contains conclusions of law that are the subject matter of this dispute, and therefore
    24   Plaintiff is not required to file a response.
    25         73.    Paragraph 73 of Defendants’ Counterclaims alleges no facts but merely
    26   contains conclusions of law that are the subject matter of this dispute, and therefore
    27   Plaintiff is not required to file a response.
    28         74.    Plaintiff hereby incorporates all responses to Defendants’ foregoing
                                                 9
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 10 of 21 Page ID #:176



     1   paragraphs into further responses.
     2         75.    Paragraph 75 of Defendants’ Counterclaims alleges no facts but merely
     3   contains conclusions of law that are the subject matter of this dispute, and therefore
     4   Plaintiff is not required to file a response.
     5         76.    Paragraph 76 of Defendants’ Counterclaims alleges no facts but merely
     6   contains conclusions of law that are the subject matter of this dispute, and therefore
     7   Plaintiff is not required to file a response.
     8         77.    Paragraph 77 of Defendants’ Counterclaims alleges no facts but merely
     9   contains conclusions of law that are the subject matter of this dispute, and therefore
    10   Plaintiff is not required to file a response.
    11         78.    Paragraph 78 of Defendants’ Counterclaims alleges no facts but merely
    12   contains conclusions of law that are the subject matter of this dispute, and therefore
    13   Plaintiff is not required to file a response.
    14         79.    Paragraph 79 of Defendants’ Counterclaims alleges no facts but merely
    15   contains conclusions of law that are the subject matter of this dispute, and therefore
    16   Plaintiff is not required to file a response.
    17         80.    Paragraph 80 of Defendants’ Counterclaims alleges no facts but merely
    18   contains conclusions of law that are the subject matter of this dispute, and therefore
    19   Plaintiff is not required to file a response.
    20         81.    Paragraph 81 of Defendants’ Counterclaims alleges no facts but merely
    21   contains conclusions of law that are the subject matter of this dispute, and therefore
    22   Plaintiff is not required to file a response.
    23         82.    Plaintiff hereby incorporates all responses to Defendants’ foregoing
    24   paragraphs into further responses.
    25         83.    Paragraph 83 of Defendants’ Counterclaims alleges no facts but merely
    26   contains conclusions of law that are the subject matter of this dispute, and therefore
    27   Plaintiff is not required to file a response.
    28         84.    Paragraph 84 of Defendants’ Counterclaims alleges no facts but merely
                                                 10
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 11 of 21 Page ID #:177



     1   contains conclusions of law that are the subject matter of this dispute, and therefore
     2   Plaintiff is not required to file a response.
     3         85.    Plaintiff denies the allegations contained in paragraph 85 of
     4   Defendants’ Counterclaims.
     5         86.    Paragraph 86 of Defendants’ Counterclaims alleges no facts but merely
     6   contains conclusions of law that are the subject matter of this dispute, and therefore
     7   Plaintiff is not required to file a response.
     8         87.    Paragraph 87 of Defendants’ Counterclaims alleges no facts but merely
     9   contains conclusions of law that are the subject matter of this dispute, and therefore
    10   Plaintiff is not required to file a response.
    11         88.    Paragraph 88 of Defendants’ Counterclaims alleges no facts but merely
    12   contains conclusions of law that are the subject matter of this dispute, and therefore
    13   Plaintiff is not required to file a response.
    14         89.    Paragraph 89 of Defendants’ Counterclaims alleges no facts but merely
    15   contains conclusions of law that are the subject matter of this dispute, and therefore
    16   Plaintiff is not required to file a response.
    17         90.    Paragraph 90 of Defendants’ Counterclaims alleges no facts but merely
    18   contains conclusions of law that are the subject matter of this dispute, and therefore
    19   Plaintiff is not required to file a response.
    20         91.    Plaintiff denies the allegations contained in paragraph 91 of
    21   Defendants’ Counterclaims.
    22         92.    Paragraph 92 of Defendants’ Counterclaims alleges no facts but merely
    23   contains conclusions of law that are the subject matter of this dispute, and therefore
    24   Plaintiff is not required to file a response.
    25         93.    Plaintiff hereby incorporates all responses to Defendants’ foregoing
    26   paragraphs into further responses.
    27         94.    Paragraph 94 of Defendants’ Counterclaims alleges no facts but merely
    28   contains conclusions of law that are the subject matter of this dispute, and therefore
                                                 11
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 12 of 21 Page ID #:178



     1   Plaintiff is not required to file a response.
     2         95.    Paragraph 95 of Defendants’ Counterclaims alleges no facts but merely
     3   contains conclusions of law that are the subject matter of this dispute, and therefore
     4   Plaintiff is not required to file a response.
     5         96.    Plaintiff denies the allegations contained in paragraph 96 of
     6   Defendants’ Counterclaims.
     7         97.    Plaintiff denies the allegations contained in paragraph 97 of
     8   Defendants’ Counterclaims.
     9         98.    Paragraph 98 of Defendants’ Counterclaims alleges no facts but merely
    10   contains conclusions of law that are the subject matter of this dispute, and therefore
    11   Plaintiff is not required to file a response.
    12         99.    Paragraph 99 of Defendants’ Counterclaims alleges no facts but merely
    13   contains conclusions of law that are the subject matter of this dispute, and therefore
    14   Plaintiff is not required to file a response.
    15         100. Paragraph 100 of Defendants’ Counterclaims alleges no facts but
    16   merely contains conclusions of law that are the subject matter of this dispute, and
    17   therefore Plaintiff is not required to file a response.
    18         101. Plaintiff hereby incorporates all responses to Defendants’ foregoing
    19   paragraphs into further responses.
    20         102. Paragraph 102 of Defendants’ Counterclaims alleges no facts but
    21   merely contains conclusions of law that are the subject matter of this dispute, and
    22   therefore Plaintiff is not required to file a response.
    23         103. Paragraph 103 of Defendants’ Counterclaims alleges no facts but
    24   merely contains conclusions of law that are the subject matter of this dispute, and
    25   therefore Plaintiff is not required to file a response.
    26         104. Paragraph 104 of Defendants’ Counterclaims alleges no facts but
    27   merely contains conclusions of law that are the subject matter of this dispute, and
    28   therefore Plaintiff is not required to file a response.
                                                 12
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 13 of 21 Page ID #:179



     1         105. Paragraph 105 of Defendants’ Counterclaims alleges no facts but
     2   merely contains conclusions of law that are the subject matter of this dispute, and
     3   therefore Plaintiff is not required to file a response.
     4         106. Paragraph 106 of Defendants’ Counterclaims alleges no facts but
     5   merely contains conclusions of law that are the subject matter of this dispute, and
     6   therefore Plaintiff is not required to file a response.
     7         107. Paragraph 107 of Defendants’ Counterclaims alleges no facts but
     8   merely contains conclusions of law that are the subject matter of this dispute, and
     9   therefore Plaintiff is not required to file a response.
    10         108. Plaintiff hereby incorporates all responses to Defendants’ foregoing
    11   paragraphs into further responses.
    12         109. Paragraph 109 of Defendants’ Counterclaims alleges no facts but
    13   merely contains conclusions of law that are the subject matter of this dispute, and
    14   therefore Plaintiff is not required to file a response.
    15         110. Paragraph 110 of Defendants’ Counterclaims alleges no facts but
    16   merely contains conclusions of law that are the subject matter of this dispute, and
    17   therefore Plaintiff is not required to file a response.
    18         111. Paragraph 111 of Defendants’ Counterclaims alleges no facts but
    19   merely contains conclusions of law that are the subject matter of this dispute, and
    20   therefore Plaintiff is not required to file a response.
    21         112. Paragraph 112 of Defendants’ Counterclaims alleges no facts but
    22   merely contains conclusions of law that are the subject matter of this dispute, and
    23   therefore Plaintiff is not required to file a response.
    24         113. Paragraph 113 of Defendants’ Counterclaims alleges no facts but
    25   merely contains conclusions of law that are the subject matter of this dispute, and
    26   therefore Plaintiff is not required to file a response.
    27         114. Paragraph 114 of Defendants’ Counterclaims alleges no facts but
    28   merely contains conclusions of law that are the subject matter of this dispute, and
                                                13
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 14 of 21 Page ID #:180



     1   therefore Plaintiff is not required to file a response.
     2         115. Plaintiff hereby incorporates all responses to Defendants’ foregoing
     3   paragraphs into further responses.
     4         116. Paragraph 116 of Defendants’ Counterclaims alleges no facts but
     5   merely contains conclusions of law that are the subject matter of this dispute, and
     6   therefore Plaintiff is not required to file a response.
     7         117. Plaintiff denies the allegations contained in paragraph 117 of
     8   Defendants’ Counterclaims.
     9         118. Plaintiff denies the allegations contained in paragraph 118 of
    10   Defendants’ Counterclaims.
    11         119. Paragraph 119 of Defendants’ Counterclaims alleges no facts but
    12   merely contains conclusions of law that are the subject matter of this dispute, and
    13   therefore Plaintiff is not required to file a response.
    14         120. Plaintiff hereby incorporates all responses to Defendants’ foregoing
    15   paragraphs into further responses.
    16         121. Plaintiff denies the allegations contained in paragraph 121 of
    17   Defendants’ Counterclaims.
    18         122. Paragraph 122 of Defendants’ Counterclaims alleges no facts but
    19   merely contains conclusions of law that are the subject matter of this dispute, and
    20   therefore Plaintiff is not required to file a response.
    21         123. Paragraph 123 of Defendants’ Counterclaims alleges no facts but
    22   merely contains conclusions of law that are the subject matter of this dispute, and
    23   therefore Plaintiff is not required to file a response.
    24         124. Paragraph 124 of Defendants’ Counterclaims alleges no facts but
    25   merely contains conclusions of law that are the subject matter of this dispute, and
    26   therefore Plaintiff is not required to file a response.
    27         125. Paragraph 125 of Defendants’ Counterclaims alleges no facts but
    28   merely contains conclusions of law that are the subject matter of this dispute, and
                                                14
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 15 of 21 Page ID #:181



     1   therefore Plaintiff is not required to file a response.
     2         126. Paragraph 126 of Defendants’ Counterclaims alleges no facts but
     3   merely contains conclusions of law that are the subject matter of this dispute, and
     4   therefore Plaintiff is not required to file a response.
     5         127. Paragraph 127 of Defendants’ Counterclaims alleges no facts but
     6   merely contains conclusions of law that are the subject matter of this dispute, and
     7   therefore Plaintiff is not required to file a response.
     8         128. Paragraph 128 of Defendants’ Counterclaims alleges no facts but
     9   merely contains conclusions of law that are the subject matter of this dispute, and
    10   therefore Plaintiff is not required to file a response.
    11         129. Plaintiff hereby incorporates all responses to Defendants’ foregoing
    12   paragraphs into further responses.
    13         130. Paragraph 130 of Defendants’ Counterclaims alleges no facts but
    14   merely contains conclusions of law that are the subject matter of this dispute, and
    15   therefore Plaintiff is not required to file a response.
    16         131. Paragraph 131 of Defendants’ Counterclaims alleges no facts but
    17   merely contains conclusions of law that are the subject matter of this dispute, and
    18   therefore Plaintiff is not required to file a response.
    19         132. Paragraph 132 of Defendants’ Counterclaims alleges no facts but
    20   merely contains conclusions of law that are the subject matter of this dispute, and
    21   therefore Plaintiff is not required to file a response.
    22         133. Plaintiff hereby incorporates all responses to Defendants’ foregoing
    23   paragraphs into further responses.
    24         134. Paragraph 134 of Defendants’ Counterclaims alleges no facts but
    25   merely contains conclusions of law that are the subject matter of this dispute, and
    26   therefore Plaintiff is not required to file a response.
    27         135. Paragraph 135 of Defendants’ Counterclaims alleges no facts but
    28   merely contains conclusions of law that are the subject matter of this dispute, and
                                                15
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 16 of 21 Page ID #:182



     1   therefore Plaintiff is not required to file a response.
     2         136. Plaintiff hereby incorporates all responses to Defendants’ foregoing
     3   paragraphs into further responses.
     4         137. Plaintiff admits that RR posted a hyperlink to the Jezebel Gawkerblog
     5   article on the RR Facebook Page. Plaintiff is without sufficient knowledge on which
     6   to base an answer, and therefore denies the remaining allegations contained in
     7   paragraph 137 of Defendants’ Counterclaims.
     8         138. Plaintiff denies the allegations contained in paragraph 138 of
     9   Defendants’ Counterclaims.
    10         139. Plaintiff admits the allegations contained in paragraph 139 of
    11   Defendants’ Counterclaims.
    12         140. Plaintiff denies the allegations contained in paragraph 140 of
    13   Defendants’ Counterclaims.
    14         141. Plaintiff denies the allegations contained in paragraph 141 of
    15   Defendants’ Counterclaims.
    16         142. Plaintiff denies the allegations contained in paragraph 142 of
    17   Defendants’ Counterclaims.
    18         143. Plaintiff denies the allegations contained in paragraph 143 of
    19   Defendants’ Counterclaims.
    20         144. Paragraph 144 of Defendants’ Counterclaims alleges no facts but
    21   merely contains conclusions of law that are the subject matter of this dispute, and
    22   therefore Plaintiff is not required to file a response.
    23         145. Paragraph 145 of Defendants’ Counterclaims alleges no facts but
    24   merely contains conclusions of law that are the subject matter of this dispute, and
    25   therefore Plaintiff is not required to file a response.
    26         146. Paragraph 146 of Defendants’ Counterclaims alleges no facts but
    27   merely contains conclusions of law that are the subject matter of this dispute, and
    28   therefore Plaintiff is not required to file a response.
                                                16
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 17 of 21 Page ID #:183



     1             147. Paragraph 147 of Defendants’ Counterclaims alleges no facts but
     2   merely contains conclusions of law that are the subject matter of this dispute, and
     3   therefore Plaintiff is not required to file a response.
     4             148. Paragraph 148 of Defendants’ Counterclaims alleges no facts but
     5   merely contains conclusions of law that are the subject matter of this dispute, and
     6   therefore Plaintiff is not required to file a response.
     7             149. Paragraph 149 of Defendants’ Counterclaims alleges no facts but
     8   merely contains conclusions of law that are the subject matter of this dispute, and
     9   therefore Plaintiff is not required to file a response.
    10             150. Paragraph 150 of Defendants’ Counterclaims alleges no facts but
    11   merely contains conclusions of law that are the subject matter of this dispute, and
    12   therefore Plaintiff is not required to file a response.
    13                                    FURTHER DENIAL
    14             Plaintiff further denies any claim or allegation made in Defendants’
    15   Counterclaims not specifically admitted or denied or explained, and further
    16   specifically denies that Defendants are entitled to any of the relief claimed or other
    17   relief.
    18                                AFFIRMATIVE DEFENSES
    19             In further answer to the Counterclaims, and without assuming the proper
    20   burden of proof for any defense, Plaintiff alleges:
    21                             FIRST AFFIRMATIVE DEFENSE
    22             Defendants’ Counterclaims are barred in whole or in part by the doctrine of
    23   waiver.
    24                           SECOND AFFIRMATIVE DEFENSE
    25             Defendants’ Counterclaims are barred in whole or in part by the doctrine of
    26   acquiescence.
    27   ///
    28   ///
                                                 17
                                      ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 18 of 21 Page ID #:184



     1                           THRID AFFIRMATIVE DEFENSE
     2         Defendants’ Counterclaims are barred in whole or in part by the doctrine of
     3   estoppel.
     4                          FOURTH AFFIRMATIVE DEFENSE
     5         Defendants’ Counterclaims are barred in whole or in part by the doctrine of
     6   laches.
     7                           FIFTH AFFIRMATIVE DEFENSE
     8         Defendants’ alleged damages are or were caused solely or partially by the
     9   acts, omissions, failures to act, misconduct intentional or unintentional, or
    10   negligence by the Defendants, their agents, employees, or related agencies, and are
    11   independent of any actions by Plaintiff.
    12                           SIXTH AFFIRMATIVE DEFENSE
    13         Defendants’ claims for damages are barred because such damages, if any,
    14   were not the result of any action, inaction, or intent by Plaintiff, and were not
    15   caused by Plaintiff.
    16                          SEVENTH AFFIRMATIVE DEFENSE
    17         Defendants’ claims are barred in whole or in part by the doctrine of unclean
    18   hands.
    19                          EIGHTH AFFIRMATIVE DEFENSE
    20         Defendants’ claims for damages are barred in whole or in part because
    21   Defendants failed to take steps that would or could mitigate damages.
    22                           NINTH AFFIRMATIVE DEFENSE
    23         Defendants’ claims for punitive damages are barred by the due process clause
    24   of the United States Constitution, by California Constitutional and Statutory Law,
    25   and by case law that is relevant to this dispute.
    26                           TENTH AFFIRMATIVE DEFENSE
    27         Defendants’ demand for injunctive relief is barred because Defendants have
    28   failed to show that they have or are likely to suffer any irreparable harm or damage
                                                18
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 19 of 21 Page ID #:185



     1   from Plaintiff’s actions.
     2                        ELEVENTH AFFIRMATIVE DEFENSE
     3         Defendants’ Counterclaims, and each cause of action therein, fails to state
     4   facts sufficient to constitute a cause of action.
     5                         TWELTH AFFIRMATIVE DEFENSE
     6         Defendants’ Counterclaims are barred by the applicable statute of frauds,
     7   including, but not limited to, Civil Code section 1624.
     8                      THIRTEENTH AFFIRMATIVE DEFENSE
     9         If Defendants’ sustained any injury, damage or loss, which Plaintiff expressly
    10   denies, any such injury, damage or loss has been brought about and caused wholly
    11   and solely by reason of the acts, breaches, negligence and conduct of Defendants’
    12   and/or others, and without any breach, negligence or other unlawful conduct of
    13   Plaintiff, and as a result and consequence thereof, Defendants’ are barred from
    14   relief or recovery herein against Plaintiff.
    15                      FOURTEENTH AFFIRMATIVE DEFENSE
    16         To the extent Plaintiff was responsible for conduct attributed to it by
    17   Defendants, said conduct was privileged, excused, and/or justified.
    18                        FIFTEENTH AFFIRMATIVE DEFENSE
    19         Plaintiff complied with and performed any and all obligations or duties
    20   imposed by contract, statute, regulation, or other laws in effect at the time of
    21   incident which purportedly gave rise to the damages alleged in the Counterclaim.
    22                       SIXTEENTH AFFIRMATIVE DEFENSE
    23         Plaintiff has not knowingly or intentionally waived any affirmative defense
    24   which may become known through discovery in this matter.
    25         RIGHT TO AMEND ANSWER, DEFENSES, AND ADMISSIONS
    26         Plaintiff reserves the right to amend this answer or any of these answers,
    27   assert or withdraw any defense that may become apparent or moot through
    28   discovery or other means, and withdraw or amend any admissions or denials based
                                                19
                                     ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 20 of 21 Page ID #:186



     1   on discovery.
     2         WHEREFORE, Plaintiff prays the Court to enter its Order
     3         1.     That the Counterclaims of Defendants be dismissed;
     4         2.     That Plaintiff be awarded its reasonable costs and attorney’s fees in
     5   defending and responding to this Counterclaims;
     6         3.     For such other and further relief as the Court may deem just, necessary
     7   or appropriate.
     8   Dated: May 24, 2019                     COLEMAN & HOROWITT, LLP
     9

    10                                           By: /s/ Sherrie M. Flynn
                                                     DARRYL J. HOROWITT
    11                                               SHERRIE M. FLYNN
                                                     CRAIG A. TRISTAO
    12                                               Attorneys for Plaintiff
                                                     REFUGE RECOVERY
    13

    14
                                   DEMAND FOR JURY TRIAL
    15
               Plaintiff, REFUGE RECOVERY, hereby demands a trial by jury.
    16
         Dated: May 24, 2019                     COLEMAN & HOROWITT, LLP
    17

    18
                                                 By: /s/ Sherrie M. Flynn
    19                                               DARRYL J. HOROWITT
                                                     SHERRIE M. FLYNN
    20                                               CRAIG A. TRISTAO
                                                     Attorneys for Plaintiff
    21                                               REFUGE RECOVERY
    22

    23

    24

    25

    26

    27

    28

                                               20
                                    ANSWER TO COUNTERCLAIMS
Case 2:19-cv-00635-MWF-MAA Document 32 Filed 05/24/19 Page 21 of 21 Page ID #:187
